Exhibit 10.1

 







 

[ex10-1_001.jpg]



 

July 29, 2019

 

Charles S. Ence

5861 S Albion Ct

Greenwood Village, CO 80121

 

Dear Mr. Ence,

 

On behalf of Relmada Therapeutics, Inc: (the “Company”), I am pleased to offer
you the consulting position of Chief Financial Officer. As Chief Financial
Officer of the Company you shall be a named executive officer. Speaking for
myself, as well as the other members of the management team, we are all
impressed with your credentials and look forward to your future success in this
position. The terms of your consulting relationship are set herein (“Consulting
Letter”).



 

1. Position. The terms of your new position with the Company are as set forth
below:

 

(a) You shall serve as Chief Financial Officer of the Company with such
responsibilities duties and authority as are assigned to you by the Chief
Executive Officer (“the “CEO”), Sergio Traversa. You shall report directly to
the CEO and shall perform your duties for the Company remotely or at the
Company’s offices, except for travel that may be necessary or appropriate in
connection with the performance of your duties hereunder. The corporate
headquarters office is located in New York City.

 

(b) Consultant shall faithfully devote his full business/working time, attention
and energy to the business and affairs of the Company and the performance of his
duties, which may be modified periodically by the Office of the CEO and to use
his best efforts to perform such responsibilities faithfully and efficiently.
Without limiting the generality of the foregoing paragraph, the Consultant may
join professional associations and otherwise be involved with any other business
activities, to the extent that, in the reasonable judgment of the Office of the
CEO, such other business pursuits and activities do not (i) interfere in any
material respect with Consultant’s ability to discharge Consultant’s duties and
responsibilities to the Company, whether or not such activity is pursued for
gain, profit or other pecuniary advantage, or (ii) violate the Conflicts
provision of Consultant’s Non-Disclosure Agreement.



 

2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on July 29, 2019
(“Start Date”). The Company has the right to withdraw the offer contemplated by
this Consulting Letter Agreement if you are unable to fulfill the Start Date
requirement.

 



1

 



 

[ex10-1_001.jpg]

 

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
consulting relationship with you may be terminated.

 

4. Compensation.

 

(a) Base Consulting Fee. You will be paid a monthly base consulting fee of
twenty thousand dollars ($20,000), which will be paid in accordance with the
Company’s regular payroll practices.

 

(b) Performance Cash Bonus. You shall be entitled to a cash bonus in the amount
of 50% of your total Base Consulting Fee, that is contingent on the Company
being approved to uplist its common stock to the Nasdaq stock exchange. Such
bonus shall then be payable on January 31, 2020 so long as you are a consultant
of the Company at such time.

 

(c) Equity Grant. The Board has agreed to grant to you on the date of this
Agreement 100,000 options to purchase common stock under the Company’s current
Stock Option and Equity Incentive Plan. The options shall vest on January 31,
2020, so long as you are a consultant of the Company at such time and the
Company has been approved to uplist its common stock to the Nasdaq stock
exchange. The grant is subject to final approval by the Board. The options will
have an exercise price equal to the closing price of the Company’s common stock
on the Start Date, as quoted on the OTCQB under the symbol RLMD. The options
have a term of 10 years starting from the first day of your consulting
relationship with the Company.



 

5. Expenses.

 

Reimbursement of Expenses. You shall be reimbursed for all normal items of
travel and entertainment and miscellaneous expenses reasonably incurred by you
on behalf of the Company provided such expenses are documented and submitted in
accordance with the reimbursement policies in effect from time to time.

 

6. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of the consulting relationship with the Company
is contingent upon the execution, and delivery to an officer of the Company, of
the Company’s Confidential Information and Invention Assignment Agreement, a
copy of which is enclosed for your review and execution (the “Confidentiality
Agreement”), prior to or on your Start Date.

 



2

 



 

[ex10-1_001.jpg]

 

7. Term. This Agreement will commence as of the date hereof and shall continue
for a period until January 31, 2020 (the “Initial Term”) therefrom and shall
automatically renew for successive three-month periods (each, an “Additional
Term” and, collectively with the Initial Term, the “Term”) unless terminated in
accordance with this Section 7.  This Agreement may be terminated by the Company
at any time, upon thirty (30) days’ written notice to you.  This Agreement may
be terminated by you by giving the Company no less than thirty (30) days’
written notice of such termination prior to the end of such Initial Term or
Additional Term with such termination being effective at the end of the Initial
Term or Additional Term, as the case may be. If the Company terminates this
agreement before January 31, 2020, without cause, the 50% cash bonus will be
paid, and the 100,000 options will vest.



 

8. Arbitration. This Agreement is to be governed by and construed in accordance
with the laws of the State of New York applicable to contracts entered into and
wholly to be performed within the State of New York by New York residents. Any
controversy or claim arising out of or relating to this Agreement, or breach of
this Agreement (except for any controversy or claim with respect to Section 6 or
Section 8, which may be submitted, at the option of the Company, to any court of
competent jurisdiction located within New York, New York) is to be settled by
arbitration in New York, NY in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, and judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction. There must be
three arbitrators, one to be chosen directly by each party at will, and the
third arbitrator to be selected by the two arbitrators so chosen. Each party
will pay the fees of the arbitrator he or she selects and his or her own
attorneys, and the expenses of his or her witnesses and all other expenses
connected with presenting his or her case. Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration,
administrative fees, the fee of the third arbitrator, and all other fees and
costs, will be borne equally by the parties. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph, without breach of this arbitration provision.







 



3

 



 

[ex10-1_001.jpg]

 

9. Miscellaneous. This Consulting Letter, together with the Confidentiality
Agreement, sets forth the terms of your consulting relationship with the Company
and supersedes any prior representations or agreements, whether written or oral.
This Consulting Letter may not be modified or amended except by a written
agreement, signed by the Company and by you. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
be lessened or reduced to the extent possible or will be severed and will not
affect any other provision and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. This Agreement will be governed by
New York law without reference to rules of conflicts of law. The waiver of any
breach of any provision of this Consulting Letter will not operate or be
construed as a waiver of any subsequent breach of the same or other provision of
this Consulting Letter. This Agreement will be binding on, and inure to the
benefit of, the executors, administrators, heirs, successors, and assigns of the
parties; provided, however, that except as expressly provided in this Agreement,
this Agreement may not be assigned either by Company or by Consultant. This
Agreement may be executed in one or more counterparts, all of which taken
together will constitute one and the same Agreement.









 

10. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing, (iv) upon
confirmation of facsimile transfer, if sent by facsimile or (v) upon
confirmation of delivery when directed to the electronic mail address set forth
below, if sent by electronic mail:



 

  If to the Company: 880 Third Avenue, 12th Floor       New York, NY 10020    
Email address:  st@relmada.com         If to you: 5861 S Albion Ct     Greenwood
Village, CO 80121     Email address: chuckence@gmail.com



 

(Signature page follows)

 

4

 



 

[ex10-1_001.jpg]

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.





 

RELMADA THERAPEUTICS, INC.   CHARLES S. ENCE         By: /s/ Sergio Traversa  
/s/ Charles S. Ence   Sergio Traversa, CEO  

 

 

5



 



